Fourth Court of Appeals
                                    San Antonio, Texas
                                            July 12, 2018

                                        No. 04-18-00392-CR

                                         STATE of Texas,
                                            Appellant

                                                  v.

                                            Lee GOINS,
                                             Appellee

                   From the 187th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CR2733
                           Honorable Joey Contreras, Judge Presiding


                                           ORDER

        On June 7, 2018, the State filed a Notice of Appeal, Certification, and Request for Stay.
In its notice of appeal, the State indicates it is appealing the trial court’s order granting the
Defendant’s Motion to Quash the Indictment. The State further indicates the order granting the
motion to quash was signed on June 6, 2018. A copy of the clerk’s record includes a copy of the
Defendant’s Motion to Quash; however, there is no separate order indicating the trial court’s
ruling. Rather, the phrase “Granted as to Count I” followed by the trial judge’s signature is hand
written at the top of the motion. Nowhere on the motion does it indicate the date upon which the
trial court signed its order.

         We therefore ORDER the trial court to sign an order with its original ruling as well as
the date upon which it made its original ruling on or before July 23, 2018. We further ORDER
the trial court clerk to file a supplemental clerk’s record containing the trial court’s order no later
than fifteen days after the date the trial court completes the order.

        We further order the clerk of this court to serve a copy of this order on all counsel, the
trial court clerk, and the trial court.



                                                       _________________________________
                                                       Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of July, 2018.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court